Name: Commission Regulation (EEC) No 3595/92 of 11 December 1992 fixing the maximum buying-in price and the quantities of beef bought in for the 82nd partial invitation to tender under Regulation (EEC) No 1627/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 12. 92 Official Journal of the European Communities No L 364/53 COMMISSION REGULATION (EEC) No 3595/92 of 11 December 1992 fixing die maximum buying-in price and the quantities of beef bought in for the 82nd partial invitation to tender under Regulation (EEC) No 1627/89 reducing coefficients should accordingly be applied to the quantities which may be bought in in accordance with Article 1 1 (3) of Regulation (EEC) No 859/89 ; Whereas the scale of the quantities awarded warrants the application of the possibility provided for in Article 13 (2) of Regulation (EEC) No 859/89 of extending the period during which the intervention products are to be deli ­ vered, Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2066/92 (2), and in particular Article d (8) thereof, Whereas, pursuant to Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the application of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 695/92 (4), an invitation to tender was opened by Commission Regulation (EEC) No 1627/89 of 9 June 1989 on the buying in of beef by invitation to tender 0, as last amended by Regulation (EEC) No 3521 /92(0 ; Whereas, in accordance with Article 11 (1 ) of Regulation (EEC) No 859/89, a maximum buying-in price is to be fixed for quality R3, where appropriate, for each partial invitation to tender in the light of the tenders received ; whereas, in accordance with Article 1 2 of that Regulation, only tenders lower than or equal to the maximum price are to be accepted, without, however, exceeding the average national or regional market price plus the amount mentioned in paragraph 1 ; whereas, however, pursuant to Article 5 of that Regulation, where the intervention agen ­ cies in Member States are offered meat in quantities greater than they are able to take over forthwith , such intervention agencies may limit buying in to the quanti ­ ties they can take over ; Whereas, after the tenders submitted for the 82nd partial invitation to tender have been examined and taking account, pursuant to Article 6 ( 1 ) of Regulation (EEC) No 805/68 , of the requirements for reasonable support of the market and the seasonal trend in slaughterings, the maximum buying-in price and the quantities which may be accepted into intervention should be fixed ; Whereas the quantities offered at present exceed the quantities which may be bought in ; whereas a reducing coefficient or, where appropriate depending on the diffe ­ rences in prices and the quantities tendered for, several HAS ADOPTED THIS REGULATION : Article 1 For the 82nd partial invitation to tender opened by Regu ­ lation (EEC) No 1627/89 : (a) for category A :  the maximum buying-in price is hereby fixed at ECU 255,60 per 100 kilograms of carcases or half ­ carcases of quality R3,  the maximum quantity of carcases or half-carcases accepted is hereby fixed at 17 781 tonnes ; the quantities are reduced by 30 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; (b) for category C :  the maximum buying-in price is hereby fixed at ECU 263 per 100 kilograms of carcases or half ­ carcases of quality R3,  the maximum quantity accepted of carcases or half-carcases is hereby fixed at 12 887 tonnes ; the quantities offered at a price greater than ECU 255,60 per 100 kilograms are hereby reduced by 60 % pursuant to Article 1 1 (3) of Regulation (EEC) No 859/89 ; the quantities offered at a price lower than or equal to ECU 255,60 per 100 kilo ­ grams are hereby reduced by 30 % ; Article 2 By derogation from the first sentence of Article 13(2) of Regulation (EEC) No 859/89 the time limit for delivery to intervention stores is extended to 31 December 1992. Article 3 This Regulation shall enter into force on 14 December 1992. (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 215, 30 . 7. 1992, p. 49. (3) OJ No L 91 , 4. 4. 1989, p. 5. (4) OJ No L 74, 20. 3 . 1992, p. 42. 0 OJ No L 159, 10 . 6. 1989 , p. 36. fÃ ³ OJ No L 355, 5. 12. 1992, p. 24. No L 364/54 Official Journal of the European Communities 12. 12. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission